Citation Nr: 0000321	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from April to November 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the RO.  

In October 1999, the veteran's representative indicated that 
the veteran wanted to initiate claims of service connection 
for a nervous condition, headaches, bilateral tinnitus and a 
right earlobe condition.  It was indicated that treatment 
records could be obtained from the East Orange VA Medical 
Center.  The Board notes that by rating action in June 1999, 
the RO denied service connection was denied for a nervous 
condition, bilateral hearing loss, headaches and tinnitus.  
This matter is referred to the RO for the appropriate action.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran currently suffers from a back disability due to 
disease or injury which was incurred in or aggravated by 
active service.  



CONCLUSION OF LAW

The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that his claim is not well grounded.  

A careful review of the service medical record shows that in 
May 1971 he was treated at the Sheppard Air Force Base 
Hospital on emergency sick call for a twisted right ankle.  
It was noted that while doing "KP" he slipped on the wet 
floor and twisted the right ankle.  An x-ray study of the 
right ankle was negative for significant bone or joint 
abnormality.  There is no indication that he injured his back 
at that time.  The remainder of the service medical records 
are negative for any evidence of a back injury in service.  

In April 1988, the veteran submitted an Application for 
Compensation, seeking service connection for hypertension and 
hearing loss.  He did not indicate that he suffered a back 
injury during active duty on that application.  

VA outpatient and hospital records dated from 1988 to 1995 
show a history of a herniated disc.  A June 1988 record shows 
that the veteran reported that he was unemployed from Amtrak 
for eight months due to a back disorder.   In February 1992, 
the veteran reported that he had a bad back from an accident 
several years earlier on Amtrak.  Those records do not 
include any evidence relating a back disability to the 
veteran's active service.  

New York Hospital records dated from April 1990 to November 
1992 note complaints of back pain, but do not show evidence 
relating any back disability to active service.  

On VA examination in February 1998, the veteran reported that 
he fell in the service on a railroad job and subsequently 
injured his back.  The final diagnoses included that of 
herniated nucleus pulposus from history, although the low 
back x-ray studies were normal.  

On VA neurological examination in January 1999, the veteran 
reported a long history of lower back pain.  The diagnosis 
was that of lumbosacral strain/sprain syndrome with 
restricted range of motion.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) as "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect the claim is "plausible" or 
"possible" is required.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  

After a full review of the record, the Board concludes that 
the veteran's claim of service connection for a back 
disability is not well grounded.  While the veteran contends 
that he sustained a back injury in service, no competent 
medical evidence has been submitted to support these lay 
assertions.  The service medical records do not show that he 
suffered a back injury in service.  The post-service medical 
records also fail to show that any current back disability 
related to any incident or injury during service.  Since as a 
lay person, he is not competent to provide opinions as to 
questions of medical diagnosis and causation as presented in 
this case, his statements alone are not sufficient to present 
a well-grounded claim.  Espiritu.

The Board notes that the veteran and his representative have 
requested that additional service medical records and Office 
of Surgeon General (SGO) reports be obtained regarding his 
claimed back injury in service.  As discussed hereinabove, 
the service medical records have been obtained and do not 
show treatment for a back injury.  SGO has records pertaining 
to hospital admissions from 1942 to 1945, and from 1950 to 
1954 and would not provide useful information regarding the 
veteran's claim.  As stated previously, absent a well-
grounded claim, there is no statutory duty under 38 U.S.C.A. 
§ 5107(a) (West 1991) to assist the veteran with the 
development of evidence.  

As no competent evidence has been submitted to show that the 
veteran has a current back disability due to disease or 
injury which was incurred in or aggravated by his active 
service, the Board finds that the veteran has not met the 
requirements set forth by the Court in Caluza for presenting 
a well-grounded claim.  


ORDER

Service connection for a back disability is denied, as a 
well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

